—In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Queens County (Kitzes, J.), dated May 9, 2002, which denied its motion to change the venue of the action from Queens County to Putnam County.
Ordered that the order is affirmed, with costs.
The defendant sought a change of venue from Queens County to Putnam County, pursuant to CPLR 504 (2), 510 (3), and 511. In relevant part, CPLR 504 (2) provides that the place of trial against “a city * * * town, village, school district or district corporation,” or any of its boards, or departments shall be “in the county in which such city, town, village, school district, or district corporation,” or board or department “is situated.” However, a court has the discretion to place venue elsewhere when the convenience of the witnesses would outweigh the purpose of the statute, which is to protect government entities from inconvenience (see Weissmandl v Murray Walter, Inc., 147 AD2d 474 [1989]). On the record presented, *519the Supreme Court providently exercised its discretion in denying the defendant’s motion for a change of venue (see Weissmandl v Murray Walter, Inc., supra). Ritter, J.P., Feuerstein, McGinity, Townes and Cozier, JJ., concur.